Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. Form 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A-16 OR 15D-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of February 2008 Commission File Number CAPITAL RESERVE CANADA LTD. (Translation of registrants name into 4403-68 Avenue, Edmonton, Alberta Canada T6B 2N2 (Address of principal) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20F or Form 40F. Form 20F X Form Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b) (1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b) (7): Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Act of 1934. Yes No X If Yes is marked indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- . CAPITAL RESERVE CANADA UPDATE CAPITAL RESERVE CANADA COMPLETES SHARE PURCHASE WITH BEHRAL CANADA INC. Edmonton, Alberta  February 12 th , 2008  Capital Reserve Canada Ltd. (OTCBB: CRSVF- news) (The Company) its Chairman, Mr. Donald R. Getty and its CEO and President, Mr.
